Case 1:15-cv-06049-JSR Document 168-5 Filed 04/03/20 Page 1 of 4

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Invoice No. Invoice Date Job No.
DALCO Reporting, Inc.
280 Madison Avenue, Suite 908 46566 8/9/2016 20434
New York, NY 10016 Job Date Case No.
at ercOes 7/26/2016 | 15-cv-6049
Case Name
Manuel Rosario vs. Mis Hijos, et. al.

Steven B. Ross

Ross & Asmar, LLC Payment Terms

499 7th Avenue, 23rd Floor, S. Tower 54 co sx

New York, NY 10018 Net 30: 1.5% not to exceed legal limit ae

ORIGINAL & 1 CERTIFIED DEPOSITION TRANSCRIPT OF: |

Leonida Collado 925.65

Complimentary Condensed Transcript 1.00 0.00
ORIGINAL & 1 CERTIFIED DEPOSITION TRANSCRIPT OF:

Jose Palma, Jr. 415.80
Appearance 1.00 55.00
Complimentary Condensed Transcript 1.00 0.00
Package/Handling 1.00 15.00

TOTAL DUE >>> $1,411.45

 

 

Pay) J2/6As

Syn Amex

 

Tax ID: XX-XXXXXXX

Phone: 212.736.4201

Fax:212.736.2873

 

Please detach bottom portion and return with payment.

Job No. : 20434 BU ID : DALCO-NYC

Steven B. Ross Case No. : 15-CV-6049

Ross & Asmar, LLC ‘ : ie Lis,

‘ Case Name : Manuel Rosario vs. Mis Hi ios, et. al.
499 7th Avenue, 23rd Floor, S. Tower . = " 3 }
New York, NY 10018 ;
r Invoice No. : 46566 Invoice Date : 8/9/2016

Total Due : $ 1,411.45

 

PAYMENT WITH CREDIT CARD
Cardholder's Name:
Card Number:

ARO. Pees Goi
AMES F ; VISA
amas ES) [7s

 

 

 

Remit To: DALCO Reporting, Inc. (WP) eX: Bate EE
170 Hamilton Avenue, Suite 303 Billing Address:
White Plains, NY 10601 Zip: Card Security Code:

 

Amount to Charge:
Cardholder's Signature:
Email:

 

 

 
Case 1:15-cv-06049-JSR Document 168-5 Filed ITNVO I 4

DALCO Reporting, Inc.
280 Madison Avenue, Suite 908

New York, NY 10016

212.679.6095

 

Steven B. Ross

Ross & Asmar, LLC

499 7th Avenue, 23rd Floor, S. Tower
New York, NY 10018

CE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
46568 8/9/2016 20458
Job Date Case No.
7/29/2016 15-CV-6049
Case Name

 

Manuel Rosario vs. Mis Hijos, et. al.

 

Payment Terms

 

Net 30: 1.5% not to exceed legal limit

 

 

 

Jose Palma, Jr.
Appearance
Complimentary Condensed Transcript

Cont'd. pages 85-181 (Vol. 2)

ORIGINAL & 1 CERTIFIED DEPOSITION TRANSCRIPT OF:

 

480.15

1.00 55.00
1.00 0.00
TOTAL DUE >>> $535.15

a

Gon Atdey

 

 

Tax ID: XX-XXXXXXX Phone: 212.736.4201 Fax:212.736.2873

Please detach bottom portion and return with payment.

Job No. : 20458 BU ID : DALCO-NYC

 

Steven B. Ross

Ross & Asmar, LLC

499 7th Avenue, 23rd Floor, S. Tower
New York, NY 10018

Remit To: DALCO Reporting, Inc. (WP)
170 Hamilton Avenue, Suite 303
White Plains, NY 10601

Case No. : 15-CV-6049
Case Name : Manuel Rosario vs. Mis Hijos, et. al.

Invoice No. : 46568
Total Due : $ 535.15

Invoice Date : 8/9/2016

 

 

PAYMENT WITH CREDITCARD a [=
Cardholder's Name:
Card Number:

 

 

 

 

Exp. Date: Phone#:
Billing Address:
Zip: Card Security Code:

 

Amount to Charge:

 

Cardholder's Signature:

 

Email:

 

 
Case 1:15-cv-06049-JSR Document 168-5 Filed “NVO of 4

DALCO Reporting, Inc.
170 Hamilton Avenue, Suite 303

White Plains, NY 10601

914.684.9009 fax 914.684.6561

 

Steven B. Ross

Ross & Asmar, LLC

499 7th Avenue, 23rd Floor, S. Tower
New York, NY 10018

ICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
46959 9/30/2016 20814
Job Date Case No.
9/22/2016 15-CV-6049
Case Name

 

Manuel Rosario vs. Mis Hijos, et. al.

 

Payment Terms

 

 

Net 30: 1.5% not to exceed legal limit

 

 

ORIGINAL & 1 CERTIFIED DEPOSITION TRANSCRIPT OF:
Jose Joaquin Palma
Appearance
Complimentary Condensed Transcript
Package/Handling

 

PA) Ib AG

Th AMG

 

678.15

55.00 55.00

0.00 0.00

15.00 15.00

TOTAL DUE >>> $748.15

 

 

Tax ID: XX-XXXXXXX

Phone: 212.736.4201 Fax:212.736.2873

Please detach bottom portion and return with payment.

Steven B. Ross

Ross & Asmar, LLC

499 7th Avenue, 23rd Floor, S. Tower
New York, NY 10018

Remit To: DALCO Reporting, Inc. (WP)
170 Hamilton Avenue, Suite 303
White Plains, NY 10601

Job No. : 20814 BU ID : DALCO-Dep
Case No, : 15-CV-6049
Case Name : Manuel Rosario vs. Mis Hijos, et. al.

Invoice No. : 46959
Total Due : $ 748.15

Invoice Date :9/30/2016

 

PAYMENT WITH CREDITCARD nex [sr |
Cardholder's Name:

 

 

 

 

 

Card Number:

Exp. Date: Phone#:
Billing Address:

Zip: Card Security Code:

 

Amount to Charge:
Cardholder's Signature:
Email:

 

 

 

 

 
Case 1:15-cv-06049-JSR

170 Hamilton Avenue, Suite 303
White Plains, NY 10601
914.684.9009 fax 914.684.656]

 

Steven B. Ross
Ross & Asmar, LLC
499 7th Avenue, 23rd Floor, S. Tower

DALCO Reporting, Inc.

Document 168-5 Filed 04/03/20 Page 4 of 4

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date JobNo. |
47592 12/2/2016 21325
Job Date Case No.
11/29/2016 15-CV-6049
Case Name

 

Manuel Rosario vs. Mis Hijos, et. al.

 

Payment Terms

 

 

 

 

 

 

400 _

New York, NY 10018 Net 30: 1.5% not to exceed legal limit _|
Mitchell Mund (Bust) 175.00
TOTAL DUE >>> $175.00

 

PAY) rene

Cin AEX

 

 

Tax ID: XX-XXXXXXX

Phone: 212.736.4201 Fax:212.736.2873

Please detach bottom portion and return with payment.

Steven B. Ross

Ross & Asmar, LLC

499 7th Avenue, 23rd Floor, S. Tower
New York, NY 10018

Remit To: DALCO Reporting, Inc. (WP)
170 Hamilton Avenue, Suite 303
White Plains, NY 10601

Job No. > 21325 BU ID : DALCO-Dep

Case No. : 15-CV-6049
Case Name : Manuel Rosario vs. Mis Hijos, et. al.

Invoice No. : 47592 Invoice Date :12/2/2016

Total Due : $ 175.00

 

 

PAYMENT WITH CREDIT CARD
Cardholder's Name:

Card Number:

 

 

 

 

 

Exp. Date: Phone#:
Billing Address:

Zip: Card Security Code:
Amount to Charge:

Cardholder's Signature:

 

 

Email:

 

 
